 

Exhibit 10.33

 

[logo.jpg]

 

YBL/MUM/FL/231/2015-2016

June 30, 2015

 

Majesco Software & Solutions India Private Limited

805 President House,

Near Ambawadi Circle,

Ahmedabad 380 015

 

Dear Sirs,

 

Re: Credit Facilities.

 

We YES Bank Limited (the “Lender” or “YBL”) have pleasure in offering you
Majesco Software & Solutions India Pvt. Ltd. (the “Borrower”) the following
facilities (the “Facilities”) on the terms and conditions set out below:

 

1Facility Details

 

S N   Facility Description   Interest/
Commission   Security 1  

Facility:

Pre Shipment in Foreign Currency (PCFC)

(New Facility)

 

Amount:

INR 360,000,000/-

(Indian Rupees Three Hundred and Sixty Million Only)

 

Purpose:

Working capital

 

Tenor:

Maximum of 3 months

 

Nature: Redrawal permitted within availability period

 

Availability period:

12 months subject to annual review

 

Pricing:

To be decided at the time of disbursement.

 

First Pari Pasu charge over the current assets of the Borrower.

 

Margin: Disbursement to be done up to 90% of the export order value as evidenced
by the CA certificate

 



YES BANK Limited, Indiabulls Finance Centre, Tower 2, 23rd Floor, Senapati Bapat
Marg, Elphinstone (W), Mumbai- 400 013, India

Tel: +91(22) 3366 9000 Fax: +91(22) 2421 4500

 

Regd. & Corporate Office: Nehru Centre, 9th Floor, Discovery of India, Dr. A. B.
Road, Worli, Mumbai 400 018, India.

Tel: +91(22) 6669 9000/2490 0650 Fax: +91(22) 2490 0314 Website: www.yesbank.in

 

  [stamp.jpg]  [sig.jpg] Page 1 of 11  

 

[stamp2.jpg]



  

 

 

 

 [logo.jpg]

 

1a   Facility:   Pricing:   First Pari Pasu charge    

Post Shipment Credit in Foreign

Currency (PSCFC) (Sublimit of facility 1 above)

(New Facility)

 

Amount:

INR 360,000,000/-

(Indian Rupees Three Hundred and Sixty Million Only)

 

Purpose:

Working capital

 

Tenor:

Maximum of 3 months

 

Nature: Redrawal permitted within availability period

 

Availability period:

12 months subject to annual review

  To be decided at the time of disbursement.   over the current assets of the
Borrower.

 

Special Terms & Conditions for facility 1

•PCFC will be on running account basis.

•Counter parties for PCFC :

a) Majesco UK Ltd

b) Majesco, USA

d) Majesco Software and Solutions Inc (MSSI)

e) Majesco Canada Ltd (MCAN)

f) Majesco Thailand Co. Ltd.

g) Majesco Sdn Bhd (Malaysia)

•Transactions will be for group companies of MSSIPL.

 

Special Terms & Conditions for facility 1a

•LC & Non LC backed Orders

•Discounting of Group/associate entities permitted

 

2Utilization:

 

2.1Pre-Export Advances

 

2.1.1You may on any Business Day during the Availability Period request for a
Pre-Export Advance. Each such Pre-Export Advance shall be on our then prevailing
terms and conditions or if applicable, in accordance with the then applicable
domestic Scheme for Pre-Export Advances. The Pre-Export Advance tenor shall be
maximum 3 months.

 

  [stamp.jpg]  [sig.jpg] Page 2 of 11  

 

[stamp2.jpg]

 

 

 

 

[logo.jpg] 

 

2.2Advance against Export Collection Bills

 

2.2.1You may on any Business Day during the Availability Period request us to
provide Rupee Advance against Export Collection Bills provided that we shall
have the discretion whether or not to provide Rupee Advance against Export
Collection Bills submitted by you:

 

2.2.2Each advance shall for a maximum period of 3 months.

 

3Interest: Interest on each advance shall be due and payable on the last
Business Day of the Term or on the last Business Day of every calendar month or
at such intervals as we may stipulate, whichever is earlier.

 

YES Bank may at its sole discretion make disbursement(s)/allow
drawal(s)/utilisation of the Facility or any part thereof pending creation and
perfection of full and final security in favour of YES Bank. In the event
disbursement(s)/ drawal(s)/utilisation of the Facility or any part thereof are
made pending creation and perfection of full and final security in favour of YES
Bank (unless otherwise a specific time frame granted by the YES Bank), the
Borrower shall pay additional interest at the rate of 2% p.a. over and above the
applicable Interest/Commission, from the date of first
disbursement/drawal/utilisation of the Facility till the date the security is
fully and finally created and perfected to the satisfaction of the YES Bank.

 

Interest shall be computed based on the actual number of days elapsed on (i) a
365 day year for Indian Rupees or (ii) such other day year that is customary for
any other currency.

 

In addition to above, please note that:

 

a)Interest shall be payable at monthly rests.



b)Additional interest and default interest at 2% per annum or such other rate as
the Lender deems fit will be levied over and above applicable rate of interest.



c)The rates of interest and periodicity of payment stated above are valid until
further notice and are subject to our internal reviews and / or changes in
externally prevailing directives of regulatory authorities.



d)All costs, charges and out of pocket expenses in connection with preparation,
execution and perfection of any security documents and protecting/enforcing
Lender’s rights shall be borne by the Borrower on full indemnity basis. All
amounts payable under this Letter will be paid free and clear of all present and
future taxes, duties, imposts, withholdings or other deductions and Stamp duty
charges, other than those required by any applicable law.



e)All charges/fees paid to the Bank pursuant grant of Facilities hereto are
non-refundable.



f)The Borrower shall bear all such imposts, duties and taxes (including
interest, stamp duty and other taxes, if any) as may be levied from time to time
by the Government or other authority with the sanction of law, pertaining to or
in respect of the Facility Amount.

 

  [stamp.jpg]  [sig.jpg] Page 3 of 11  

 

[stamp2.jpg]

 



 

 

 

[logo.jpg] 

 

4Increased Costs:

 

The Borrower agrees to pay to the Lender the amount of any Increased Cost
incurred by the Lender or any of its Affiliates as a result of:



a.the introduction of, or any change in, or any change in the interpretation,
administration or application of, any law or regulation; or

b.compliance with any law or regulation made effective after the date of this
Facility Letter.

 

The terms “law” and “regulation” in this clause shall include, without
limitation, any law or regulation, circular or notification concerning capital
adequacy, prudential limits, liquidity, reserve assets or tax.

 

Provided that the Borrower need not make any payment for an Increased Cost to
the extent that the Increased Cost is:

a.compensated for under another clause in this Facility Letter or would have
been but for an exception to that clause; or

b.attributable to the Lender or its Affiliates willfully failing to comply with
any law or regulation.

 

For the purpose of this clause “Increased Cost” shall mean:

(a)an additional or increased cost;



(b)a reduction in the rate of return from a Facility or on the Lender’s (or its
Affiliate’s) overall capital (including, without limitation, as a result of any
reduction in the rate of return on capital brought about by more capital being
required to be allocated by the Lender or one of its Affiliates); or

(c)a reduction of an amount due and payable to the Lender,

 

which is incurred or suffered by the Lender or any of its Affiliates but only to
the extent attributable to the Lender having entered into any such documents or
funding or performing its obligations under any such documents.

 

5Conditions Precedent: You may utilise the Facilities only after receipt by us
of the following in form and substance reasonably satisfactory to us:

 

a.Duplicate of this Facility Letter duly and unconditionally accepted and signed
on each page by the Borrower’s authorised signatory/ies;



b.Certified true copy of the Borrower’s Board Resolution accepting the
facilities and authorising particular persons to deal with us in connection with
it and execute required documents;



c.A certified true copy of each of your current constitutive documents (such as
the Memorandum and Articles of Association);



d.Updated list of directors and shareholders duly certified by company secretary
of the borrower.



e.List of those authorized signatories, with their specimen signatures attested
by the Borrower’s Bankers;



f.Demand Promissory Note for INR 360,000,000/- to be executed under the Common
Seal, in terms of the Articles of Association of the Company (INR 1/- revenue
stamp to be affixed) in our prescribed format;

 

  [stamp.jpg]  [sig.jpg] Page 4 of 11  

 

[stamp2.jpg]

 

 

 

 

[logo.jpg] 

 



g.Letter of Continuity to be executed in our prescribed form under the Common
Seal, on the requisite stamp as prescribed under the prevailing Stamp Act;



h.Indemnity for Export Credit to be executed in our prescribed form under the
Common Seal, on the requisite stamp as prescribed under the prevailing Stamp
Act;



i.Deed of Hypothecation for creation of Pari passu charge over the current
assets of the borrower, to be executed in our prescribed form under the Common
Seal, on the requisite stamp as prescribed under the prevailing Stamp Act;



j.Registered Form CHG-1 to be submitted for Deed of Hypothecation;



k.No objection certificates / Pari passu Letters from the existing lender , to
be submitted;



1.ROC Search of the borrower to be submitted;



m.CA Certificate confirming that the asset being charged/ mortgaged does not
constitute substantial undertaking as defined under Section 180 of companies act
2013;



n.Certified true copy of the resolution of General Body of shareholders under
Section 180(1)(a) of Companies Act 2013, for creation of charge on the All
assets of the borrower;



o.IT Confirmation u/s.281 of IT Act for the assets provided as security;



p.Fax Indemnity to be executed in our prescribed form, on the requisite stamp as
prescribed under the prevailing Stamp Act;

q.CS/CA certification regarding compliance of statutory Prescriptions in terms
of RBI circular on lending under consortium/multiple banking arrangements dated
10th Feb, 2009 on annual basis.

r.Certificate from borrower’s auditors that all the statutory dues including EPF
dues, have been paid by the borrower;

s.Declaration from borrower stating that none of its subsidiaries are appearing
in the defaulters list;



t.Borrower to open Operative Account with Yes Bank Ltd. prior to disbursement
and route proportionate cash flows from such account



u.Such other documents as we may reasonably consider to be relevant.

 

6Covenants: You hereby covenant that so long as the Facilities or any sum
thereunder are outstanding, you shall:-

 

(i)from time to time at our reasonable request forthwith deliver to us such
information about your business, assets and financial condition as we may
reasonably require for any purpose in connection with the Facilities;



(ii)furnish us as soon as possible and in any event not later than 180 days
after the close of each financial year an originally signed or certified true
copy of your audited balance sheet together with the profit and loss statements;



(iii)ensure that Majesco Software and Solutions Inc USA, will always hold and
own at least 51% of your share capital;



(iv)not create or allow to exist any encumbrance or security over assets
specifically charged to us without our prior written consent;



(v)not undertake or permit any reorganisation, amalgamation, reconstruction,
takeover or any other schemes of compromise or arrangement, nor amend any
provision of your major constitutive documents in such a manner that will
adversely affect our rights under the Facilities.

 

  [stamp.jpg]  [sig.jpg] Page 5 of 11  

 

[stamp2.jpg]

 



 

 

 

[logo.jpg] 

 

(vi)not induct a person who is a Director on the Board of a company which has
been identified as a wilful defaulter and that in case, if such a person found
to be on the Board of the Borrower, Borrower would take expeditious and
effective steps for removal of the person from the Board of Directors.



(vii)get the Facilities rated by Credit Rating Agency/ies, as approved by the
Bank, within a period of three months from the date of acceptance of this Letter
and further to get Facilities rated annually or at such intervals as may be
decided and intimated by us to you, from time to time failing which additional
interest at 2% per annum on all the outstanding Facilities except facilities in
nature of Bank Guarantees (including Standby Letter of Credit), Letter of Credit
and/or Letter of Undertaking for arranging Buyers Credit on which additional 25%
of the documented commission, shall be payable by the Borrower to the Lender.

“Credit Rating Agency” shall mean and refer to the domestic credit rating
agencies such as Credit Analysis and Research Limited, CRISIL Limited, FITCH
India and ICRA Limited, Brickwork India Private Limited and international credit
rating agencies such as Fitch, Moodys and Standard & Poor’s and such other
credit rating agencies identified and/or recognized by the Reserve Bank of India
from time to time.

In the event you (and/or any of your security provider’s) credit worthiness
deteriorates, in our sole opinion, and/or when your rating (and/or any of your
security provider) has been downgraded by the Credit Rating Agency in its report
then we shall be entitled at our sole discretion to unconditionally re-price the
Facilities and such revised pricing shall be binding on you and/or
unconditionally cancel the Facilities without any notice to you and upon such
cancellation, the outstanding Facilities shall immediately become due and
payable irrespective of any agreed maturity and we shall be entitled to enforce
security thereunder.

(viii)not, without our prior written consent, use the trade names, trademarks,
service marks, logos, designs, copyright or other similar proprietary
designations, registered or unregistered, owned and/or used by us and/or
communicated to you by us.



(ix)The Borrower shall submit Bank the following in form and substance
reasonably satisfactory to us within stipulated time:



a)    Certified Declaration (self-certified/internal auditor) of Unhedged
Foreign Currency Exposure (UFCE) as on the last quarter to be submitted before
end of ensuing quarter or 30 days from acceptance of FL, whichever is earlier.
The certified declaration is required to be submitted thereafter regularly on a
quarterly basis before 15 days of end of subsequent quarter. Additionally once
on an annual basis, the UFCE information would need to be audited and certified
by the statutory auditor and a certificate to this effect signed by the
statutory auditor needs to be submitted regularly on an annual basis within 15
days from the date of closure of the annual audited results. The UFCE
information needs to be submitted in lines with the requirements of the RBI
Circular reference DBOD.No.BP.BC.116/21.06.200/2013-14 dated June 3, 2014 and
DBOD.No. BP.BC. 85/21.06.200/2013-14 dated January 15, 2014.

b)    In case of non receipt of certified declaration and the annual certificate
signed by the statutory auditor within the above stated timelines, additional
interest upto 2% per annum on all the outstanding facilities except facilities
in nature of Bank Guarantees (including Standby Letter of Credit), Letter of
Credit and/or Letter of Undertaking for arranging Buyers Credit on which
additional 25% of the documented commission, shall be payable by the Borrower to
the Lender.

 

  [stamp.jpg]  [sig.jpg] Page 6 of 11  

 

[stamp2.jpg]

 



 

 

 

[logo.jpg] 

 

c)    In case YBL is required regulatorily to provide for any applicable
incremental provision or risk weighted assets on account of unhedged foreign
currency exposure as stated in the declaration, the Borrower agrees that
pricing/Interest rate may be revised upwards by charging additional interest
upto 0.25% per annum on all the outstanding facilities except facilities in
nature of Bank Guarantees (including Standby Letter of Credit), Letter of Credit
and/or Letter of Undertaking for arranging Buyers Credit on which additional 25%
of the documented commission may be charged.

 

6A.FINANCIAL/OTHER COVENANTS  

•Financial information to be provided half yearly    

•100% of cash flows to be routed through YBL.    

•Debt/EBIDTA <2.0

 

7Payment: Each payment (whether principal, interest or otherwise) under the
Facilities will be made when due without any deduction, in immediately available
and good funds and in the currency in which the Facilities are outstanding. If
you are required by law to deduct any payment, you shall pay us such further sum
to ensure that we received the same amount as if no deduction had been made. If
any such payment falls due on a non Business Day, the same shall be paid on the
immediately preceding Business Day.

 

8New Circumstances: If at any time (a) it becomes unlawful for us to make, fund
or allow to remain outstanding any of the Facilities or (b) it is or will become
unlawful for you to perform or comply with any of your obligations under the
Facilities, then (i) we shall be entitled to cancel the Facilities and (ii) if
we so reasonably require, you shall on such date as we shall specify repay all
outstandings under the Facilities (together with accrued interest) and/or pay to
us such amount equals to the contingent or future liabilities under the
Facilities.

 

9Business Days: Business days as mentioned in this letter mean any day
(excluding Sunday and public holiday) that banks are open for business.

 

10Representations: You represent to us that (i) you are duly incorporated under
the laws of your country of incorporation with the power to enter into and
exercise your rights and perform your obligations under the Facilities, (ii) all
actions internal or external required to authorise your execution of this letter
and your performance of your obligations under the Facilities have been duly
taken and the exercise of your rights and performance of your obligations under
the Facilities will neither contravene any law or regulations to which you are
subject nor cause you to be in breach of or default under any agreement/document
/ Memorandum of Association / Articles of Association binding on you or any of
your assets, (iii) your obligations under the Facilities are legal, valid,
binding and enforceable against you, (iv) all governmental or other licenses,
consents and authorisations requisite for such execution, delivery and
performance have been obtained and are in full force and effect, and (v) each of
these representations will remain correct and complied with so long as the
Facilities and/or any sum thereunder remain outstanding, (v) As per RBI
Guidelines, all borrowers are required to declare details as per enclosed
Annexure while applying for credit facilities with from bank and you have
already provided such details during discussion with us and/or in various
documents provided to us. By counter signing your are confirming us that the
details declared as per annexure 1 are true and correct, (vi) to create

 

  [stamp.jpg]  [sig.jpg] Page 7 of 11  

 

[stamp2.jpg]

 



 

 

 

[logo.jpg] 

 

security interest in favour of the Bank/ security trustee/security agent in a
form and manner satisfactory to the Bank. Further, the Bank as a matter of
policy does not accept laminated title /security documents. The Borrower is
therefore advised to upfront inform the Bank as to whether the title/security
documents are laminated or not. The Bank further reserves its right to accept or
reject any title/security documents, with or without assigning any reasons. The
decision of the Bank shall be final and binding on the Borrower in this regard.



 

11Events of Default: The following are events of default (each, an “Event of
Default”):

 

(i)you do not pay any sum payable by you under the Facilities when due, or

(ii)you do not perform or comply with any of your obligations or terms and
conditions under the Facilities, or

(iii)any representation, warranty or statement made or deemed to be made or
repeated pursuant to this Letter or in any notice, certificate or statement
referred to herein or delivered hereunder is or proved to be incorrect or
misleading in any manner, or

(iv)if any event occurs or any circumstance arises which, in the Lender’s sole
opinion, gives reasonable ground for believing that the you may not be able to
perform or comply with any one or more of the obligations hereunder, or in the
event of any change in the applicable laws, it becomes unlawful for you to
continue its obligations hereunder which opinion shall be binding on you, or

(v)any of your or any security party/issuer’s indebtedness towards any creditor
exceeding an aggregate amount of INR 10,000,000/- (Indian Rupees ten million
only) or its equivalent as determined by us is not paid when due pursuant to
court order, decree or judgement to which there lies no appeal, or

(vi)Any event, notified by the Lender, which is likely to constitute Material
Adverse Change. Material Adverse Change that shall have occurred (i) in the
Condition, financial or otherwise, prospect or operations of the Borrower or any
subsidiaries or affiliates, present or future, or (ii) which may, in the sole
opinion of the Lender adversely affect the repayment of the Facility amount, or

(vii)all or substantially all of the undertaking, assets or properties of the
Borrower or its interests therein are seized, nationalised, expropriated or
compulsorily acquired by the authority of Government, or

(viii)any step is taken or proceedings started for your or any security
party/issuer’s dissolution or winding-up or for the appointment of a receiver,
judicial manager, trustee or similar officer of you or any security party/issuer
or over all or any of your or any security party/issuer’s assets, or

(ix)change in material ownership structure of the Borrower, or

(x)cross default to other material agreements and your other indebtedness.

(xi)Failure to get our facilities rated by Credit Rating Agency/ies, as approved
by the Bank, within a period of three months from the date of acceptance of this
Letter and to get such rating done annually or at such intervals as may be
decided and intimated by us to you, from time to time.

 

If any Event of Default has occurred, then at any time thereafter we shall be
entitled to terminate or suspend the Facilities with immediate effect.
Thereafter, you shall forthwith upon our demand repay all outstanding under the
Facilities to us, and/or pay to us such amount equals to the total contingent or
future liabilities under the Facilities and we shall have the rights to realise
the security. All remedies either under this Facility Letter or otherwise
afforded to us shall be cumulative and not alternative.

 

  [stamp.jpg]  [sig.jpg] Page 8 of 11  

 

[stamp2.jpg]

 



 

 

 

[logo.jpg] 

 

12Cancellation or Termination: During the Availability period, the Lender may,
in its sole discretion, cancel the Facilities, if any Event of Default or
Potential Event of Default has occurred or if it becomes unlawful for the Lender
to disburse or continue the Facilities to the Borrower.

 

The Borrower unconditionally agrees, undertakes and acknowledges that the Bank
has an unconditional right to cancel the un-utilised portion of the Facility,
whether in part or in full, at any time during the currency of the Facility/Loan
without any prior intimation for such cancellation to the Borrower.

 

Provided always that overdraft and/or other similar types of facility may be
terminated by us and shall be repayable to us upon immediate notice.

 

13Assignment: (a) We have your consent to assign or transfer any of our rights,
benefits and obligations under the Facilities. (b) You may not without our prior
written consent assign or transfer any of your rights, benefits and obligations
under the Facilities.



 

14Law: This letter shall be governed by the laws of India, and the courts of
Gujarat shall have non-exclusive jurisdiction over all legal action and
proceedings arising under the Facilities.

 

15Disclosure of facilities: We are authorised to disclose information relating
to the Facilities and/or you to any Bank / Financial Institution and / or to the
Reserve Bank of India or any other agency authorised in this behalf by the
Reserve Bank of India.

 

16Review Date: Notwithstanding the terms herein and in conformity with normal
business practice, we reserve the right to review this Facility or any of the
terms and conditions thereof or any other documents or security relating
thereto. The facilities will be reviewed by June 17, 2016.

 

17In the event of there being any inconsistency between the terms and conditions
set out herein and set out in security documents then in that case the terms and
conditions contained in the security documents shall prevail. The word security
documents would mean all the documents, which are executed in pursuance of the
credit facilities granted to you.

 

18Supercession: This letter supercedes all our earlier correspondence in this
regard.

 

This offer shall be valid for acceptance until July 15, 2015. Kindly confirm to
us, by signing on the duplicate copy of this letter, your acceptance of the
foregoing terms and conditions and return the same to us so as to be received by
us prior to the above date.

 

  [stamp.jpg]  [sig.jpg] Page 9 of 11  

 

[stamp2.jpg]

 



 

 

 

[logo.jpg] 

 

Should you have any query regarding the above terms and conditions, please do
not hesitate to contact the right-hand undersigned.

 

 

Yours faithfully,

YES BANK LIMITED

 

/s/ Ameya Shripad Gundale   /s/ Sumeet Rajani Ameya Shripad Gundale (Corp. Bnkg)
  Sumeet Rajani Executive Vice President   Assistant Vice President Corporate
Banking   Corporate Banking

 

We, Majesco Software & Solutions India Pvt. Ltd. confirm acceptance of the above
terms and conditions:

 



[sig2.jpg]    [stamp.jpg] 

Signature(s) / Company's stamp

*[Please sign on the preceding pages as well]

Title:

Date:

Place:

Enclosed: Annexure I

 

 

[stamp2.jpg] 



 

  [stamp.jpg]  [sig.jpg] Page 10 of 11  

 

[stamp2.jpg]

 



 

 

 

 [logo.jpg]

 

ANNEXURE I

 

Details of Borrowing Arrangements from Other Banks (INR Million)

 

No Credit Facilities availed from other Banks/Financial Institution

 

[stamp.jpg] 

 

    [sig.jpg] Page 11 of 11  

 

[stamp2.jpg]

 



 

 